—Appeal from a judgment of the Supreme Court (Ellison, J.), entered March 5, 1996 in Chemung County, which dismissed *829petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted on his plea of guilty of the crime of burglary in the second degree, for which he was sentenced to a prison term of 4 to 8 years (see, People v Murray, 202 AD2d 1074). Petitioner subsequently brought the instant petition for a writ of habeas corpus, contending that he received ineffective assistance of counsel before County Court and he was improperly sentenced as a second felony offender. Supreme Court dismissed the petition and we affirm.
The issues advanced by petitioner are inappropriate in the context of this habeas corpus proceeding because they could have been raised on either his direct appeal or in a CPL article 440 motion (see, People ex rel. Moore v Senkowski, 180 AD2d 850). Our review of the allegations set forth in the petition indicates that they do not merit a divergence from the standard procedural requirements.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.